J. S76011/14

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                   v.                    :
                                         :
ANGEL CONTIS,                            :         No. 574 WDA 2014
                                         :
                        Appellant        :


                Appeal from the PCRA Order, March 11, 2014,
             in the Court of Common Pleas of Allegheny County
              Criminal Division at No. CP-02-CR-0010001-2011


BEFORE: FORD ELLIOTT, P.J.E., PANELLA AND OLSON, JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:             FILED FEBRUARY 13, 2015

      Angel Contis appeals from the order denying his first petition for

post-conviction relief filed pursuant to the Post Conviction Relief Act

(“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

      Appellant was arrested on March 4, 2011, and charged with one count

of possession with intent to deliver cocaine, one count of possession of

cocaine, one count of possession of drug paraphernalia, one count of

possession of a small amount of marijuana, and a summary count of driving

in excess of the maximum speed limit.1       On August 16, 2012, appellant

appeared before the Honorable Randal B. Todd and entered a negotiated

guilty plea to all four counts related to possession of a controlled substance;


1
 As the facts underlying the crimes are not pertinent to the issues raised on
appeal, they will not be reviewed.
J. S76011/14


the remaining count was withdrawn.          Judge Todd accepted the plea and

sentenced appellant to the agreed-upon term of 2 to 4 years’ incarceration

and an RRRI sentence of 18 months. No motion to withdraw a guilty plea

was filed on his behalf, nor was a direct appeal filed.

        On October 18, 2012, the United States Department of Homeland

Security filed an Immigration Detainer and sought removal of appellant from

the United States.2    Thereafter, on September 8, 2013, appellant filed a

pro se PCRA petition.     The court appointed counsel for appellant, and an

amended petition was filed on January 27, 2014.

        An evidentiary hearing was held on March 6, 2014, at which time a

certified Spanish interpreter was provided for appellant. Guilty plea counsel

testified, as did appellant on his own behalf. The matter was taken under

advisement; by order of court, the petition was dismissed on March 11,

2014.     A timely notice of appeal was filed on April 10, 2014.   Appellant

complied with the trial court’s order to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P., Rule 1925(b), 42 Pa.C.S.A.,

and the trial court has filed an opinion.

        The following issues have been presented for our review:

             I.    SINCE [APPELLANT] WAS GIVEN INCORRECT
                   LEGAL ADVICE ABOUT THE DEPORTATION
                   CONSEQUENCES OF ENTERING A GUILTY
                   PLEA, HIS PLEA WAS ENTERED UNKNOWINGLY
                   AND INVOLUNTARILY.

2
  Appellant, a native of Mexico, immigrated to the United             States
approximately 15 years ago. (Notes of testimony, 3/6/14 at 13.)


                                      -2-
J. S76011/14



             II.    [APPELLANT]   SHOULD   HAVE  HAD  AN
                    INTERPRETER AT HIS GUILTY PLEA AND
                    SENTENCING AS HIS PRIMARY LANGUAGE IS
                    SPANISH AND HE WAS NOT SUFFICIENTLY
                    PROFICIENT IN ENGLISH.

             III.   TRIAL COUNSEL WAS INEFFECTIVE FOR
                    FAILING TO PRESERVE THE WITHIN ISSUES
                    BY POST-SENTENCE MOTION, A MOTION TO
                    WITHDRAW GUILTY PLEA AND FOR FAILING
                    TO FILE A NOTICE OF APPEAL.

Appellant’s brief at i.3

      Our standard of review for an order denying post-conviction relief is

whether the record supports the PCRA court’s determination, and whether

the PCRA court’s determination is free of legal error.   Commonwealth v.

Franklin, 990 A.2d 795, 797 (Pa.Super. 2010). The PCRA court’s findings

will not be disturbed unless there is no support for the findings in the

certified record. Id.

      Moreover, as some of appellant’s issues on appeal are stated in terms

of ineffective assistance of counsel, we note that appellant is required to

make the following showing in order to succeed with such a claim: (1) that

the underlying claim is of arguable merit; (2) that counsel had no reasonable

strategic basis for his or her action or inaction; and (3) that, but for the

errors and omissions of counsel, there is a reasonable probability that the

outcome of the proceedings would have been different. Commonwealth v.


3
  Other claims presented in appellant’s amended PCRA petition have been
abandoned on appeal.


                                    -3-
J. S76011/14


Rivera, 10 A.3d 1276, 1279 (Pa.Super. 2010).       The failure to satisfy any

prong of this test will cause the entire claim to fail.   Commonwealth v.

Daniels, 947 A.2d 795, 798 (Pa.Super. 2008). Finally, counsel is presumed

to be effective, and appellant has the burden of proving otherwise.

Commonwealth v. Pond, 846 A.2d 699, 708 (Pa.Super. 2003).

      Turning to appellant’s first issue concerning whether his guilty plea

was invalid because counsel ineffectively gave him inadequate advice as to

his deportation risk, we find no error with the PCRA court’s decision. After a

thorough review of the record, the briefs of the parties, the applicable law,

and the well-reasoned opinion of the trial court, it is our determination that

there is no merit to the question raised on appeal. The PCRA court’s opinion

thoroughly discusses and properly disposes of this issue. We will adopt it as

our own and affirm on that basis.

      The next issue presented is whether the PCRA court properly denied

appellant’s claim that prior counsel was ineffective for failing to secure the

presence of a Spanish-speaking interpreter at the guilty plea hearing.

(Appellant’s brief at 23.)

      Pennsylvania law holds that the decision whether to use an interpreter

rests in the sound discretion of the trial judge.         Commonwealth v.

Wallace, 641 A.2d 321, 324 (Pa.Super. 1994).

            [W]here the court is put on notice that a defendant
            has difficulty understanding or speaking the English
            language, it must make unmistakably clear to him
            that he has a right to have a competent translator


                                    -4-
J. S76011/14


              assist him, at state expense if need be. Where, on
              the other hand, no request for an interpreter has
              been made and the defendant appears to
              comprehend the nature of the proceedings and the
              charges against him, the trial court does not abuse
              its discretion by proceeding without appointing an
              interpreter.

Id., quoting People v. Navarro, 134 A.D.2d 460, 461 (1987) (internal

quotation marks omitted).

        Instantly, one of appellant’s trial counsel testified at the PCRA hearing

about appellant’s ability to speak and understand the English language.

Counsel stated that appellant communicated with him regularly, and they

discussed the facts and circumstances of the case.         (Notes of testimony,

3/6/14 at 11.)     Counsel testified there was no need for an interpreter, as

appellant spoke English when he called and he understood everything

counsel told him. (Id. at 8.) “My understanding was that there were issues

with his reading, but never communication.” (Id.)

        In its opinion, the PCRA court found the record replete with evidence

that appellant does, indeed, understand English. The PCRA court noted that

appellant’s inability to read English was addressed at the plea hearing and

that, at the hearing, appellant acknowledged on the record that each of the

questions concerning the plea colloquy were read to him and he understood

them.    (Id. at 12.)   At the PCRA hearing, the court read a portion of the

guilty plea transcript into the record, wherein appellant was asked how far

he went in his education; appellant responded that he had completed some



                                       -5-
J. S76011/14


college. (Id.) In his Rule 1925(a) opinion, Judge Todd specifically stated

that at the guilty plea hearing, he spoke with and observed appellant and

was “satisfied that [appellant] understood the proceedings and everything

that was being said to him. At no time did [appellant], by his words, actions

or demeanor express any difficulty in understanding the proceedings.”

(PCRA opinion, 7/15/14 at 8.)       In its opinion, the PCRA court made a

credibility finding that appellant understood the English language and the

guilty plea proceedings. (Id.) We find the record supports the PCRA court’s

determination; appellant has failed to establish that his understanding of the

English language was so impaired that the absence of an interpreter

compromised his decision to plead guilty. Consequently, counsel cannot be

found to have been ineffective in allowing a guilty plea hearing to proceed

without an interpreter.

      The final claim presented is whether counsel was ineffective for failing

to file a post-sentence motion to withdraw his guilty plea. The PCRA court

found that there was no evidence that appellant requested a post-sentence

motion be filed or that there was any basis for counsel to believe appellant

would have wanted such a motion to be filed.           (Id.)   Further, when

considering    this   claim,   an   appellant   must    establish   prejudice.

Commonwealth v. Liston, 977 A.2d 1098, 1092 (Pa. 2009). Specifically,




                                     -6-
J. S76011/14

an   appellant   must   establish   that   the   court   would   have   granted   a

post-sentence motion if one were filed.          Pursuant to our analysis herein

appellant has not demonstrated that counsel’s actions prejudiced him; he

has not shown that he would have been able to meet the strict standard for

seeking withdrawal of a guilty plea post-sentence.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/13/2015




                                       -7-
                                                                                        Circulated 01/29/2015 09:24 AM




      IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA


 COMMONWEALTH OF                                    )               CRIMINAL DIY ISION
 PENNSYLVANIA                                       )
                                                    )
 v.                                                 )               NO:   CC20 111000 I
                                                    )
 ANGEL CONTIS.                                      )
                                                    )
         Petitioner.                                )



July 15. 2014

TODD. J.

                                                  OPINION

         ThIS is an appeal by Petitioner, Angel Contis, from an order entered on March 11, 2014

dismissing Petitioner's PCRA Petition after an evidentiary hearing held on March 6, 2014 . On

April 10,2014 Petitioner filed a Notice of Appeal to the Superior Court. On April 10,2014

Petitioner was also ordered   (0   file a Concise Statement of Matters Complained of on Appeal

pursuanlla Pa. R.A.P. § 1925(b). On April 11. 2014 Petitioner filed his Concise Statement

which set forth the following issues:

        "a. The PCRA Court erred       In   denying the Petition on the following grounds :

        J.      Trial counsel rendered ineffective assistance by not adequately advising
                Mr. Contis thai he could or would be depon.ed upon entering his guilty
                plea in thiS maHer;

         II.    Trial counsel rendered ineffective assistance by failing to provide for an
                interpreter at any coun proceedings when Mr. Conris' first language is
                Spanish;

        III.    Trial counsel was ineffective for failing to object and failing to preserve
                the above issues by post-sentence motion. a motion to withdraw gu ih y
                plea and for failing 10 file a notice of appeal."
                                                                                                  Circulated 01/29/2015 09:24 AM




  BACKGROUND
               This matter arises out of Pelitioner's arrest on March 4. 2011 after which he was charged

  with one count of Possession with mien! to Deliver cocair,e In violation of 35 P.S. § 780-

  J 13(a)(30); one CQum of Possession of cocaine           In   violation of 35 P.S . § 780- 113(a)( 16); one

 count of Possession of Drug Paraphernaha         In   violatIOn of 35 P.S . § 780·113(a)(32); one count of

 Possession of a Small Amounl of marijuana in violation of 35 P.S. § 780-113(a)(31); and, a

 summary offense.

              On August 16.2013 Petltioner entered into a negotiated plea agreement which provided

 that   111   exchange for a plea of guilty the Commonwealth would agree to waive the mandatory

 minimum sentence for PWID in exchange for a sentence of 2 to 4 years with a recommendation

 for boot camp and no further penally althe remaining counts. (811612013 T. . p. 2) DUring the

 colloquy Petitioner acknow ledged that he was 34 years old and that. although he dId not read the

 English language. he understood the proceedings. He also acknowledged thai he did not suffer

 from any mental or physical disabilities or infirmities and had no drugs or alcohol whIch

Impaired his understanding of the proceedings. (8//6/2013 T. , pp. )-4) Petllioner' s counsel

indicated Ihal due to Pelilioner's limited ability to read the English language , counsel had read

every question on the Gu ilt y Plea Explanation of Defendant's Rights Form to Petitioner, which

Petit ioner acknowledged had OCCUlTed. (8/16/20137:, pp. 10- 11) The Commonwealth provided

a summary of the offense which indicated that after a traffic stop. Petitioner was found to be in

possession of marijuana, a workmg digital scale with while powder residue. $) ,470.00                  In   cash

and 18.13 grams of rock coca ine . No corrections were made               (0   the summary of (he facts .

(8/16/20137:, pp. 7- 10)




                                                       2
                                                                                          Circulated 01/29/2015 09:24 AM




             Petitioner's plea was accepted and Petitioner was sentenced pursuarlf to the negotiated

     plea agreement (81/611013 T . pp. 11 - 13) Ii $houJd he noted lhat throughout the proceeding)O

     Petitioner acknowledged that he understood the proceedings and agreed 10 and accepted Ihe plea

     agreement. In addition,   al   no time did Petitioner ex.press any desire or need for an interpreter nor

     did he exhibit any difficulty in understanding what was being said by eiLher the Coun. his

     counselor the prosecutor.

            On September 30, 2013 Petitioner filed his pro se PCRA Petition in which he alleged

     roumel never asked for or provided an interpreter for any of his coun appearances; that he was

     nOllold that he would be in prison for 2 to 4 years or thaI his guilty plea would resull    III


    deport.atlon from lhe United States. Petit ioner asserted that couJlScllOfOlmed hIm he would get 6

    months in boot camp and then parole. On Oclober 3, 2013 an order was entered appointing

    rCRA counsel. On January 27, 20 14 counsel filed an Amended PCRA PetitIon. t On Februar)

    6,2014 Ibc Commonwealth fIled an Answer to the Amended PCRA Petition conceding [hat.                 III


    light of the United Siaies Supreme Court decision in PadiU,J v. KemlfcJ... y. _ U,S._. 130 S.O.

    1473 (2010), an evidemiary hearing was necessary to resol ve the issue of whether or not counse l

    mfonned Petitioner of the possible immigration consequences of his guihy plea. Padilla held

    (hal counsel must infonn a ellent whether a plea carries a risk of deportation . On February I J,

    2014 an order was entered scheduling a PCRA heanng on March 6, 2014 .

           At the PCRA hearing a certified Spanish interpreter was provided fo r Peli!lOner. (T .. pp.

2·3) Altomey O. Scot! Lautner testified thai he was retained by Petitioner to represent him

throughout the proceedings inc luding the plea. although he did        nOI   attend the plea himself, which


I111 the Amended PCRA Petition. Petitioner apparently inserted IWO additional claims, Ihal he
was denied the opportunity for a presentence repon and that counsel failed {O file a post-sentence
mOl ions or POSI senlence mOllons nunc pro lunc pursuanilO Commollwealrh v USInIl.

                                                       3
                                                                                          Circulated 01/29/2015 09:24 AM




  was attended by an associate from his office, Anomey Jeff Reis . (T., p. 7) Mr. Lautner [estifled

  thaI he mel with Petitioner on multiple occasions prior     10   the plea, tncluding meetings with law

 enforcement officials in an anempt to discuss a pOlenilal plea agreement for his case. Mr.

 Lautner also testified thai the Jaw enforcement officials also discussed the possibility of

 deportation with Petitioner.

            Mr. Lautner lestified thaI throughout his representation he never needed a transla tor to be

 prescnt as Petitioner spoke English and Petitioner "underSfOod eve rything thai was saId to him ."

 (T, p. 8) As    10   his discussions with Petitioner concerning the effects on his imm igration status,

 Mr. Lautner testified as     follow~:


        "Q.       Was there any discussion - . dId you ask him about his status 111 the United
                  Slates?
        A.        Yes .
        Q.        And what is it?
        A        Right now?
        Q.       What was his status before he entered his plea?
        A.       I don', recall specifica lly . I know he was nOi a U.S. ci ti zen.
        Q.       Were you aware he was a permanent resident?
        A.       I believe so, yes .
        Q.       And did you do any research on lhe consequences of that plea and
                 proceedings?
        A.       NOI only did I explain it to him, but also one oflhe law enforcement
                 officers in one of our meetings explained it to him, the possibility of
                 deportation if he was convicted.
       Q.        And his response was?
       A.        He was aware." (T .. p. 9)

On cross-examinalion, Mr. Lautner sta ted the following :

       "Q.       Mr. Lautner, regarding immigration, what did you lell Mr. Contis?
       A.        That if he was to be found guilty or if he pled guilty there were potential
                 immigration sanctions. including deponation." (T" p. 10)

       Petitioner testified thaI at the lime of the hearing he was 37 years old and although he had

been in the Umled Stales for a lillie more than l5 years, tIis primary language was Spanish. (T.,

pp. 13-14) Although Petitioneraclmowledged that he mel between 8 10 12 times with counsel,

                                                     4
                                                                                                          Circulated 01/29/2015 09:24 AM




   he only discussed his immigrat ion status o nce: when he gave counsel a copy of his green card

  (T ., p. 14) Petllioner testifIed that the only sta tement made to hml by cOlIn~el regardIng the

  consequences of Ins plea on his permanent residency sta tu s was "he believed there waS: not going

  to be any problems because il was nor a big case, it was a case of possession only." (T" p. ] 4)

  Peti tioner testified       t.l18l   o n the day of the plea anOther la wyer was present; ahhough Il was the

  second or third time he had seen him. Petitioner testi fied tha! he was told to :

                .. .... put my mltials al the bouom of thc page, and then he started read in g some
               things, but [don ' t know how 10 read English. Since I don't speak English. "m
               not sure whether he was read ing what was reading on the paper 01 he was telling
               me someth ing els e, because I don ' t have a way to know." (T., p. 15)


               Petitioner also testified there was no d iscussion with the second aUorney o n Ihe d799 A.2d 136, 14J (Pa. Super 2002) the Court

Slalcd.

                                                                  5
                                                                                              Circulated 01/29/2015 09:24 AM




         "A criminal defendant has the right to errective counsel during a plea process as
         well as during a Ifial. Hill v. Lockharl, 474 U.S . 52, 106 S.O. 366. 88 L.Ed.2d
         203 (J985). Allegations or ineffectiveness in connection with the entry of a guilry
         plea wil! serve as a basis for relief only if lhe ineffectiveness caused the defendant
         to enter an involuntary or unknowing plea. Commonwealth v. Allen , 557 Pa. 135,
         732 A.2d 582 (1999) . Where the defendant enters his plea on the advice of
         counsel, "the voluntariness of the plea depends on whether counsel's advice 'was
         within the range of competence demanded of attorneys in criminal cases.' " Hill,
         474 U.S . at 56, 106 S.O . 366, 88 L.Ed.2d 203 (quoting McMann v. Richardson,
         397 U.S. 759, 771, 9OS .Ct. 1441,25 L.Ed.2d 763 (1970));
         Commonwealth v. Hickman , 799 A,2d 136, 141 (Pa. Super. 2002)

 In order for Petitioner to be entilled   10   relief on the basi s that trial counsel was ineffective, the

 burden is on Petitioner 10 show by a preponderance of the evidence ineffective assistance of

 counsel. Counsel is presumed to be effective, however, and Ihe burden res tS with Petilioner to

 overcome tJ1al presumption.

        As nOled above, the Commonweallh concedes and the law is clear thai plea counsel must

 advise a defendant of the possible consequences of a guilty plea on the defendant 's immigral ion

 slat us. mcluding the possibility of deportation . In Commonwealth         II.   Garcia , 23 A.3d 1059, 1064

(Pa. Super. 2011) the Superior Court, in discussing Padilla. stated:

        "Thus, the United Slates Supreme Court clarified the following with regard 10 a
        criminal defense attorney's obligation to a client. who is inlending to enter a guilty
        plea;
               When the (deponationllaw is not succinCl and straightforward ... ,
               a criminal defense attorney need do no more than advise a
               nonClllzen that pending criminal charges may carry a risk of
               adverse immigration consequences. But when deponation
               consequence is truly clear, as it was in [Padilla], the duty 10 give
               correci advice is equaUy clear. Padi/Ja, 130 S.C!. at 1483."
               Commonwealth v. Garcia. 23 A,3d 1059, 1064 (Pa. Super. 2011)

The Court went on to state:




                                                       6
                                                                                         Circulated 01/29/2015 09:24 AM




          "With regard to Pennsylvani a precedent , the United States Su preme Court's
          holding in Padilla abrogated Commol1wealrh v. Fromeia, 520 Pa. 552, 555 A.2d
          92 (1989), in which the Pennsylvania Sup reme Co un held that coun sel, m
          prov iding adequate assistance to a criminal defendant contemplating a guil ty plea,
          is nOI required to advise a defendant of the collateral conseque nces of plead ing
          guilty, includmg the Immigrati on consequences which may result from the plea."
          Commonweal,,, v. Garcia, 23 A.3d 1059. 1064 (Pa Super. 2011)


          In this case there is absolutely no evidence that cou nsel was ineffccllve in faili ng 10

 advise Petitioner of tJle possi bility that he might be deponed as a result of his guih y plea.

 Counse l credi bly testified that he not only adVIsed Petitioner of the possibility of deponation bUi

 that law en force ment offi cers who met with counsel and Pelilioner also discussed the possibility

 of deportati on There is no evidence to support the position any conduct on the palt of counsel

 caused Petitioner to enter into an unknowing or un intelligent plea.

         Despite PetilJOnCf's contention that the poss ibilit y of deportation was never discussed,

 Petit ioner admitted that counsel said "he believed that there was not go ing to be any problems

 because it was not a big case, it was a case of possession only." (T .. p. 14) This admission by

Petitioner clearly indicates that the possibility of deportation, or some Impact on his immigration

status, was discussed with counsel even if counsel's assessment was nOt correct. In add ition , this

testimony suggests that there were di scussions of tJ1C impact of the plea on hiS Slaws depending

on whether or nOl the plea was fo r simple possession or PWlD . Petitioner's testimony that

counsel never informed him that he cou ld possibly be. deported as a result of his plea     IS   s impl y

nO! cred ible.

        Pelilioner has a lso raise the iss ue that counse l was ineffective for failing to make

arrangements for an Interpreter during the proceedings. However, as noted above. the record

clearly demonstrates th at Petitioner fully underst ood the proceedings and thaI his pl ea was



                                                   7
                                                                                                Circulated 01/29/2015 09:24 AM




  knov.llng , voluntary and imeiligeni Petitioner's inabililY 10 read the Engll'ih langua ge waS

  spccilically addressed at the plea hearing by assuring thlll each of the queSl!ons           In   the Guilty Plei:l

  Explanation of Rights Foml were read to Petitioner. Pctitiol1cr acknowledged on Ihe record thai .

  m facl, each of the questions had been read         tu   him and he understood them In addilton , (his

  Coun spoke wjlh